UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-2258


BETTE J.T. JONES,

                       Plaintiff – Appellant,

          v.

NORTH CAROLINA DEPARTMENT OF TRANSPORTATION,

                       Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:15-cv-00170-GCM)


Submitted:   April 21, 2016                 Decided:   April 25, 2016



Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bette J.T. Jones, Appellant Pro Se. Kenneth Andrew Sack, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Bette    J.T.    Jones    seeks      to    appeal    the   district      court’s

orders remanding her civil action to state court for further

proceedings and denying her motions for reconsideration and for

leave to file out of time.             We dismiss the appeal for lack of

jurisdiction    because       the   notices      of    appeal   were    not    timely

filed.

     Parties    are    accorded      30       days    after   the    entry    of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                         “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The   district    court’s      final      order    denying     reconsideration

was entered on the docket on September 10, 2015.                    The notices of

appeal were filed on October 15, 2015.                   Because Jones failed to

file a timely notice of appeal or to obtain an extension or

reopening of the appeal period, we dismiss the appeal.                        We deny

Jones’ motion to supplement the record.                   We dispense with oral

argument because the facts and legal contentions are adequately




                                          2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3